Citation Nr: 0006391	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1954 to 
April 1974.  He died in April 1992, and the appellant is his 
widow.

In November 1989, the veteran filed his claim for service 
connection for lymphatic leukemia, allegedly resulting from 
exposure to Agent Orange.  In a January 1990 letter to the 
veteran, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, stated that a final 
decision regarding the service connection claim based on 
exposure to Agent Orange would be held in abeyance pending 
the promulgation of new Agent Orange regulations by the 
Secretary of the Department of Veterans Affairs (VA).  In 
February 1994, these new regulations were promulgated 
pursuant to 59 Fed. Reg. 5107 (1994) (redesignated and 
hereinafter cited as 38 C.F.R. §§ 3.307(a), 3.309(e) (1999)).  

By an April 1994 rating action, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant perfected her appeal and testified before a local 
hearing officer in October 1995.  

In December 1996, the Board of Veterans' Appeals (Board) 
remanded the appellant's claim for additional development.  
In a January 1997 written statement, the appellant indicated 
that she did not want a hearing before a Board member.  In a 
March 1998 supplemental statement of the case, the RO 
continued to deny service connection for the cause of the 
veteran's death.    


FINDINGS OF FACT

1.  The cause of the veteran's death in April 1992, according 
to the original death certificate, was lymphatic leukemia.  

2.  At the time of his death, the veteran was service-
connected for the following conditions: chronic prostatitis 
with post-operative epididymectomy, evaluated as 10 percent 
disabling, and post-operative hemorrhoidectomy, evaluated as 
noncompensably disabling.

3.  The veteran's DD Form 214 for the period from May 1966 to 
April 1970 indicates that he had over one year of foreign 
service and that he received, in part, the Vietnam Service 
Medal.

4.  Three physicians have opined that the veteran's actual 
cause of death was non-Hodgkin's lymphoma.   


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect, in pertinent 
part, that upon examinations in April 1954, October 1964, and 
November 1970, the veteran's chest, abdomen, and viscera were 
normal.  Chest X-rays were negative.  

The veteran's DD Form 214 for the period from May 1966 to 
April 1970 indicates that the veteran had over one year of 
foreign service, and that he received, in part, the Vietnam 
Service Medal.  

The veteran underwent an examination for VA purposes in April 
1975.  A chest X-ray was normal.  

By a May 1975 rating decision, the RO granted service 
connection for chronic prostatitis with post-operative 
epididymectomy and assigned a 10 percent rating effective 
from May 1974.  By the same rating decision, the RO granted 
service connection for post-operative hemorrhoidectomy, and 
assigned a noncompensable rating effective from May 1974.  

In November 1989, the veteran filed a claim concerning, in 
part, service connection for lymphatic leukemia.  The veteran 
asserted that exposure to Agent Orange and maintenance 
performed on airborne radar weapon control systems were the 
main causes of his leukemia.  

The veteran attached to his claim a November 1989 letter from 
R. M. Pilewski, M.D.  In this letter, Dr. Pilewski asserted 
that the veteran had been under his care for some years for, 
in part, chronic lymphatic leukemia.  Prognosis for this 
condition was uncertain, due in part to the veteran's rather 
marked susceptibility to overwhelming infection.

In May 1991, a letter dated in October 1986 from Jay L. 
Jenkins, M.D., was associated with the claims file.  In this 
letter, Dr. Jenkins advised Dr. Pilewski that he had examined 
the veteran.  The veteran had apparently seen Dr. Pilewski 
recently due to some abdominal pain and thought he might have 
an ulcer.  In the process of evaluating this, the veteran was 
noted to have lymphadenopathy in his supraclavicular and 
axillary areas.  One thing led to another, and the veteran 
had a biopsy of a left supraclavicular node along with a bone 
marrow biopsy.  The veteran really had not had any symptoms 
referable to his lymph nodes, and he was no longer having 
pain in his abdomen.  Dr. Jenkins believed that the pain was 
probably caused by gallstones.  Upon examination, the veteran 
was in no distress but was somewhat scared.  Dr. Jenkins 
noted that he first thought he could feel something in the 
left side where the mass was apparently noted on a CT scan, 
but upon reexamination, Dr. Jenkins could not say whether he 
actually felt anything.  Dr. Jenkins had not seen the 
veteran's peripheral smear, but believed that his bone marrow 
and lymph node were compatible with a diagnosis of either 
chronic lymphocytic leukemia, or diffuse lymphoma.  Dr. 
Jenkins favored the chronic lymphocytic leukemia diagnosis 
since the veteran did have lymphocytosis in his blood.  A 
conservative treatment plan was outlined.

In a written statement dated in May 1991, the veteran 
asserted that he had worked as a tool maker from 1953 until 
entering the service in 1954.  He did not know of any other 
incident in which he was exposed to chemicals.  Other than a 
testicle operation in 1970, he had had no other significant 
illnesses while in service.  After service, the veteran did 
not have problems until 1986, when he underwent a gallbladder 
operation and lymphatic leukemia was found.  Since then, the 
veteran had had numerous treatments for this condition.  

In May 1992, the veteran's spouse (the appellant) filed a 
claim concerning entitlement to dependency and indemnity 
compensation, following the veteran's death.  On this claim 
form, the appellant asserted that the veteran's death was due 
to service.  

The appellant attached to her claim a copy of the veteran's 
death certificate.  This document reflects that the veteran 
died on April 22, 1992, at Northwest Medical Center in Oil 
City, Pennsylvania.  The immediate cause of death was 
lymphatic leukemia.  It was noted that the veteran's 
occupation was machinist.  This document was certified by Dr. 
Pilewski.

By an August 1992 rating decision, the RO denied service 
connection for the cause of the veteran's death.

In January 1993, the appellant submitted a written statement 
in which she asserted, in pertinent part, that the veteran's 
death was attributable to exposure to Agent Orange.  

In September 1993, a letter from Dr. Jenkins was associated 
with the claims file.  Dr. Jenkins included the following 
text in his letter: 

The difference between non-Hodgkin's 
lymphoma and chronic lymphocytic leukemia 
is a subtle one.  Some people do feel 
that chronic lymphocytic leukemia is 
certainly a relative or part of the same 
ball of wax.  Non-Hodgkin's lymphomas are 
divided into many different types and the 
nodular small cell type is very much akin 
to chronic lymphocytic leukemia with 
possibly the exception that in chronic 
lymphocytic leukemia, the lymphocytes are 
elevated in the peripheral blood.  It is 
a fine line and I would say that if 
somebody thinks that Agent Orange or 
anything else can cause non-Hodgkin's 
lymphoma, it probably can cause chronic 
lymphocytic leukemia.  

In a September 1993 written statement, the appellant 
asserted, in part, that Dr. Pilewski had essentially 
confirmed the representations made in the September 1993 
letter of Dr. Jenkins.

By an April 1994 rating decision, the RO denied service 
connection for the cause of the veteran's death as secondary 
to exposure to Agent Orange. 

In November 1994, a letter dated in October 1994 from Dr. 
Pilewski was associated with the claims file.  Dr. Pilewski 
included the following text in his letter: 

[The veteran] had been under my care for 
most of the last 20 years and for the 6 
years preceding his death in 1992 and had 
a known lymphoproliferative disorder as 
evidenced by the enclosed bone marrow 
biopsy report dated in 10/11/86 from the 
Oil City Area Health Center. 

His clinical course was most consistent 
with an aggressive form of Non-Hodgkin's 
Lymphoma as opposed to Chronic Lymphatic 
Leukemia which generally pursues a more 
benign course.

I submit that the distinction between the 
two, in terms of a specific diagnosis, is 
of only academic significance because 
therapy is similar and obviously, in this 
unfortunate person, pursued a very 
aggressive course.  Based on his clinical 
course of events, repeated infections and 
ultimately terminal nature of his disease 
process over the span of 6 years[,] I 
think the more likely final diagnosis is 
a Non-Hodgkin's Lymphoma.  

Dr. Pilewski attached to his letter the copy of an October 
1986 bone marrow biopsy report pertaining to the veteran.  
This document indicates that the initial diagnosis was non-
Hodgkin's lymphoma, but that the biopsy showed a hyperplastic 
bone marrow with diffuse and nodular lymphoid infiltrate, 
lymphoproliferative disorder (malignant lymphoma, small 
lymphocytic type and chronic lymphocytic leukemia).  

In April 1995, additional medical records were associated 
with the claims file.  These records include, in pertinent 
part, a report from Dr. Pilewski noting that in late March 
1992, the veteran was hospitalized due to progressively 
severe weakness and anemia with a background of known chronic 
lymphatic leukemia.  The veteran's history was one of known 
chronic lymphatic leukemia dating back to the mid-1980s, for 
which he was treated with medication with control of his 
white counts and relatively minor adenopathy.  In the prior 
several months, specifically during his last hospital stay in 
February 1992, the veteran developed progressively severe 
painful adenopathy in the neck and was put on a large dose of 
oral corticosteroids, giving temporary relief in terms of 
less pain and shrinkage of the nodes.  Two weeks before he 
was given additional medication because of recurrence.  
Thereafter, he reported progressively severe weakness and 
when evaluated by Dr. Jenkins, he had a hematocrit of 16 
percent with simultaneous thrombocytopenia, which was an old 
finding.

Dr. Pilewski further noted that within the prior several 
days, the veteran had had several episodes of upper left 
chest tightness radiating to the left shoulder, for which he 
was hesitant and did not taken nitroglycerin, but this 
sounded like angina.  There had been no evidence of external 
blood loss except for minimal epistaxis.  The veteran's 
course in the prior several weeks was also characterized by 
ankle edema which required medication.  The veteran had also 
been taking mediation for angina prophylaxis and for severe 
reflux esophagitis.  The veteran's past history included many 
hospitalizations for urosepsis and septicemias of other 
uncertain etiology.  It was noted that the veteran's father 
and brother died of heart disease, while his grandfather died 
of malignancy.  

There had been no recent change in visual acuity or headache.  
Hearing had not been affected and swallowing had not been a 
problem.  The veteran's weight had been gradually falling for 
the prior several years.  He had had some more difficulty 
than usual emptying his bladder recently and his bowel habits 
had been adequate.  Upon examination, the veteran was an 
extremely pale man looking older than his stated years.  He 
had severe pallor of the conjunctiva and sclera.  Oral mucosa 
was equally pale without any ulcerations or abnormal lesions.  
The veteran's ears and nose were unremarkable except for a 
minimal amount of dried blood in the nares.  Neck examination 
showed the presence of large, bulky, tender lymph nodes, 
especially in the left posterior cervical triangle, seemingly 
attached to the tip of the left mastoid and bulky right 
anterior cervical nodes.  The trachea was also deviated 
towards the left of the mid line.  Lungs were clear to 
auscultation.  The veteran's heart tones were of good 
quality.  The rate was 80 and regular with a Grade II soft 
systolic ejection murmur and no gallop.  There were huge, 
bulky, and somewhat tender bilateral axillary nodes 
especially in the left axilla.  Abdominal examination showed 
three fingers breadth splenomegaly and tenderness over his 
cholecystectomy incision where there was medial hernia.  In 
the right lower quadrant, there was a tender mass that seemed 
contiguous with the inguinal lymph nodes of modest size.  
There were smaller nodes palpable in the left groin.  Lower 
extremities showed +2 edema, right leg and ankle, and 
apparently +1 edema of the left leg and ankle.  A rectal 
examination was not done.  The veteran's hands and feet 
showed extreme pallor of skin and nailbeds.

A battery of laboratory tests was run, and the veteran was 
continued on his previous symptomatic therapy for angina and 
prophylaxis.  After several days in the hospital, the veteran 
developed a rather substantial increase in the size of his 
left axillary lymph nodes.  He was eventually discharged in 
early April 1992 on a regimen of medication.  The final 
diagnoses as determined by Dr. Pilewski were chronic 
lymphatic leukemia, anemia, thrombocytopenia, and angina.  

In May 1995, additional medical records were associated with 
the claims file.  These records include the results of tissue 
analysis and laboratory tests, as well as treatment and 
hospitalization reports relating to the veteran's (repeatedly 
diagnosed) chronic lymphatic leukemia dating from 1986 
through 1992.  These records also include a consultation 
report completed by Dr. Jenkins on April 21, 1992, the day 
before the veteran's death. 

In July 1995, a letter dated in June 1995 from Sandra 
Blakowski, M.D. was associated with the claims file.  Dr. 
Blakowski included the following text in her letter:

I have reviewed the chart on [the 
veteran].  I have found nothing in the 
chart that indicates that he had an 
aggressive Non-Hodgkin's lymphoma.  He 
had carried the diagnosis of chronic 
lymphocytic leukemia and well 
differentiated lymphoma of the small cell 
type which is a variant of the same 
disease.  Chronic lymphocytic leukemia 
and well differentiated lymphoma of the 
small cell type are considered to be a 
low-grade lymphoma since people with this 
type of disease usually live for a 
prolong period of time.  Ultimately they 
may die of their disease because of 
problems with complications secondary to 
anemia, inflections or thrombocytopenia.  
I would suggest that his pathology slides 
be reviewed by a pathologist to see if 
the slides do suggest that he had a more 
aggressive form of the disease. 

In July 1995, a handwritten statement from another physician 
(whose name is illegible) was associated with the claims 
file.  This statement includes the following text:

My [r]eview of Harrison's Internal 
Medicine, 13th edition [and] the book of 
Clinical Oncology shows that [d]iffuse 
well differentiated lymphatic lymphoma 
(small lymphocytosis) is the lymphomatous 
presentation of CLL [chronic lymphocytic 
leukemia] - this confirms Dr. Blakowski's 
statement that this type of lymphoma is a 
variant of CLL.  I agree with Dr. 
Jenkin[s]'s opinion in 10/86 that the 
appropriate diagnosis is CLL since [the 
veteran] had lymphocytosis in the blood.  
Unlike CLL, the peripheral blood in well 
[differentiated] small cell lymphoma may 
be normal or reveal only a mild 
lymphocytosis.  In the [veteran's] case 
his lymphocytes in the peripheral blood 
were significantly elevated and the 
chemical picture [and] course of the 
disease were consistent with CLL and not 
an aggressive form of NHL [Non-Hodgkin's 
lymphoma].  

By a July 1995 rating decision, the RO continued to deny 
service connection for the cause of the veteran's death as 
due to exposure to Agent Orange. 

In October 1995, the appellant testified at a local hearing 
at the RO.  She stated, in part, that the veteran had 
received payments as a result of an Agent Orange class action 
suit.  The veteran had told her that while in Vietnam, he 
worked in airplane hangers and would occasionally wipe off a 
gray-yellow film that was present on airplanes.  The veteran 
believed this was Agent Orange.  The appellant and her 
representative also asserted that the cause of death noted on 
the death certificate was in error.  The appellant stated 
that she had never questioned what was noted on the death 
certificate as the cause of the veteran's death, since she 
had assumed that lymphocytic leukemia was essentially the 
same as non-Hodgkin's lymphoma.  

In March 1996, a letter dated in February 1996 from William 
F. Brereton, M.D., to the appellant was associated with the 
claims file.  Dr. Brereton included the following text in 
this letter:

I . . . have reviewed [the veteran's 
medical records and] the letters of Dr. 
Jenkins, Dr. Pilewski, and Dr. Blakowski.

It would appear that Dr. Blakowski, who 
was the VA's doctor, stated that there 
was nothing to [the] view that the 
veteran had aggressive non-Hodgkin's 
lymphoma.  The [veteran] was said to 
carry a diagnosis of chronic lymphocytic 
leukemia and well differentiated lymphoma 
of the small cell type which is a variant 
of the same disease.  The doctor 
confirmed her opinion that the cause of 
death was correctly diagnosed as chronic 
lymphocytic leukemia in a telephone 
conversation on 07-06-95.

It would appear to me that Dr. Jenkins' 
letter of 1993 noted that the [veteran] 
had a chronic lymphocytic leukemia, and 
the subtle difference between a non-
Hodgkin's lymphoma of a well 
differentiated or slow growing type and 
chronic lymphocytic leukemia.  He 
specifically notes that a nodular of 
small cell type is very much akin to 
chronic lymphocytic leukemia.  It is a 
slow growing and not an aggressive 
lymphoma.  In addition, I have reviewed 
and note in his original letter of 
October 14, 1986, Dr. Jenkins felt that 
this was either chronic lymphocytic 
leukemia or diffuse lymphoma--favor the 
chronic lymphocytic leukemia since it was 
lymphocytosis in the blood.  

Non-Hodgkin's lymphoma is not one disease 
but many diseases.  These different 
diseases are generally divided in three 
types--indolent lymphomas, intermediate 
grade lymphomas, and aggressive 
lymphomas.  Clearly by all modern 
criteria, chronic lymphocytic leukemia 
and well differentiated lymphocytic non-
Hodgkin's lymphoma are effectively the 
same disease.  This is an indolent 
lymphoma.  

Dr. Jenkins' letter of September 9, 1993 
does state that nodular small cell 
lymphoma is very much akin to chronic 
lymphocytic leukemia.  He felt that if 
that form of non-Hodgkin's lymphoma is 
caused by Agent Orange, then it could 
cause this same disease.  I would agree.  
Dr. Pilewski felt that his clinical 
course was consistent with an aggressive 
form of non-Hodgkin's lymphoma, and that 
he pursued a very aggressive course.  Dr. 
Jenkins' note did not claim that this was 
aggressive lymphoma, and since the 
[veteran] survived for about six years, I 
am not sure that the claim of an 
extremely aggressive lymphoma is 
appropriate.  

The letter to you states the VA has 
determined that a non-Hodgkin's lymphoma 
is one of the disease for which a 
positive association with Agent Orange 
exists.

If that means that all non-Hodgkin's 
lymphomas under the rule must be 
compensated, surely your husband should 
be compensated if he had appropriate 
exposure.    

However, if under the rules the only 
compensable forms of Hodgkin's lymphoma 
are the aggressive forms, then perhaps 
your husband was not eligible.  

On one hand the letter to you said non-
Hodgkin's lymphoma is indeed compensable.  
They then say that their doctor agreed 
that [the veteran] had "well 
differentiated lymphoma of the small cell 
type which is a variant of CLL".  By 
that admission, what Dr. Blakowski is 
saying is that your husband had non-
Hodgkin's lymphoma.  Thus if all non-
Hodgkin's lymphoma is compensable, you 
ought to be compensable.  

However, Dr. Blakowski said that she did 
not think that this was an "aggressive" 
non-Hodgkin's lymphoma.  Although Dr. 
Pilewski said it was aggressive, the type 
of lymphoma Dr. Jenkins said it was . . . 
is not usually considered "aggressive" 
but of the "indolent" variety.  Thus if 
only aggressive non-Hodgkin's lymphomas 
are compensated, it may be that your 
husband does not fall in that category.

I cannot be sure from the information you 
submitted whether the VA rules allow 
compensation for all non-Hodgkin's 
lymphomas, or for only the aggressive 
variety.  [T]his is of course critical to 
your claim.  I hope these comments are of 
use in sorting out a very confusing 
situation. 

In December 1996, the Board remanded the appellant's claim 
for additional development.  This development was to include 
obtaining samples of the veteran's tissues and/or other such 
physical samples for a consultation report by the AFIP.  

In a Report of Contact form dated in January 1997, it was 
noted that representatives of Northwest Medical Center 
advised that there was no record of any autopsy performed on 
the veteran's body.

In April 1997, Northwest Medical Center forwarded 12 sheets 
of X-ray films pertaining to the veteran.  These X-ray sheets 
are enclosed in an envelope, which is attached to the claims 
file.  

Subsequently in April 1997, additional medical records from 
Northwest Medical Center were associated with the claims 
file.  These records reflect, in part, tissue analysis, 
outpatient treatment and hospitalization from 1986 through 
1992 relating to various conditions, including chronic 
lymphocytic leukemia.  

In January 1998, Northwest Medical Center forwarded 13 
containers of tissue samples pertaining to the veteran.  
These were enclosed in a single white box, and included 
samples from the veteran's left cervical lymph node, bone 
marrow, gallbladder and stones, and liver.

In a March 1998 supplemental statement of the case, the RO 
continued to deny service connection for the cause of the 
veteran's death.

Subsequently in March 1998, the appellant submitted a written 
statement, a newspaper article concerning compensation for 
Gulf War veterans, and copies of previously submitted letters 
from physicians.  The appellant essentially continued to 
assert that she was entitled to service connection for the 
cause of the veteran's death.

In September 1999, the Board forwarded the claims file, 
including all medical reports, tissue blocks, slides, and X-
rays, to the Armed Forces Institute of Pathology (AFIP) in 
Washington, D.C.  In a cover letter, the following questions 
were posed: 

1. Is a diagnosis of non-Hodgkin's 
lymphoma supported by the evidence of 
record?  

2.  If the diagnosis of chronic lymphatic 
leukemia is confirmed, is it as least as 
likely as not that this condition was 
caused by the veteran's exposure to Agent 
Orange during military service?

In a letter dated subsequently in September 1999, a staff 
pathologist in the AFIP's Department of Hematopathology 
stated, in pertinent part, as follows:

We processed the tissue from lymph node 
biopsy 86-2357B.  The nodal architecture 
is completely effaced by a proliferation 
of small lymphocytes with scattered 
proliferation centers composed of 
prolymphocytes, paraimmunoblast like 
cells and large lymphocytes with 
occasional mitosis.  The same cells 
infiltrate the capsule.

Immunohistochemically the neoplastic 
cells are positive for CD20/L26, bcl-2 
and CD23 but negative for CD45RO/UCHL-1, 
and CD3.  They also coexpress CD5 and 
CD43/MT-1, but are negative for bcl-1, 
thus supporting the above diagnosis.

1.  The B-cell small lymphocytic 
lymphoma/chronic lymphocytic leukemia 
SLL/CLL) is a non-Hodgkin's lymphoma 
(leukemia).  When this process is 
predominantly tissue based (lymph node 
involvement without bone marrow 
involvement) it is called small 
lymphocytic lymphoma.  However if it is 
predominantly marrow based, it is called 
chronic lymphocytic leukemia.  The 
histopathological changes in both SLL and 
CLL in a lymph node are essentially 
identical and difficult to separate.  
Majority of cases show [sic] involvement 
of lymph node and bone marrow 
simultaneously or subsequently and hence 
the terminology of SLL/CLL.  

2.  We are not aware of any association 
between SLL/CLL and Agent Orange.  

The case was reviewed with [the chair of 
AFIP's] Department of Hematopathology and 
she agrees with the above interpretation.  

In October 1999, the veteran's representative was advised of 
the AFIP report and was notified that the appellant had 60 
days to submit any additional evidence or argument in 
response thereto.  

Subsequently in October 1999, the appellant's representative 
submitted an Informal Hearing Presentation in which it was 
argued that since the AFIP report essentially concluded that 
the veteran's SLL/CLL was a non-Hodgkin's Lymphoma, service 
connection for the cause of death should be granted.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

The Board notes, however, that it has not been contended that 
the veteran's cancer arose during service, or within the one-
year presumptive period following service, and the evidence 
does not show otherwise.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  The appellant's primary contention is that the 
veteran's terminal illness was causally related to his 
exposure to herbicide agents during service.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1999) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1999) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)(1999).  [Emphasis added].

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."  Note 2 of 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  However, where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The medical record indicates some ambiguity as to the 
veteran's terminal diagnosis.  On one hand, the death 
certificate, signed by Dr. Pilewski, reflects that the 
immediate cause of death was lymphatic leukemia.  The 
September 1993 letter from Dr. Jenkins, the June 1995 letter 
from Dr. Blakowski, and the July 1995 written statement from 
another physician all appear to confirm the terminal 
diagnosis of chronic lymphocytic leukemia.  On the other 
hand, Dr. Pilewski's own letter of October 1994 concluded 
that "the more likely final diagnosis is a Non-Hodgkin's 
Lymphoma."  Moreover, the letter from Dr. Brereton in 
February 1996 appeared to suggest that chronic lymphocytic 
leukemia and non-Hodgkin's lymphoma were essentially the same 
disease.  

The Board notes that the Secretary of VA recently 
acknowledged that an association of leukemia with herbicide 
exposure was biologically plausible, and that the 
histological similarity of chronic lymphocytic leukemia with 
non-Hodgkin's lymphoma also suggested an association.  
However, as the overall evidence was found to be too slight 
to warrant assigning leukemia to a higher category, the 
Secretary held that the credible evidence against an 
association between leukemia and herbicide exposure 
outweighed the credible evidence for such an association, and 
he determined that positive association did not exist.  See 
64 Fed. Reg. 59,232-243 (1999).

In this case, the Board has requested and received an opinion 
from AFIP as to whether the veteran had non-Hodgkin's 
lymphoma or, if the diagnosis of chronic lymphatic leukemia 
was confirmed, whether it was least as likely as not that 
this condition was caused by the veteran's exposure to Agent 
Orange during military service.  As detailed above, the AFIP 
physician appeared to conclude that the veteran had small 
lymphocytic lymphoma/chronic lymphocytic leukemia (SLL/CLL), 
and that they were not aware of any association between 
SLL/CLL and Agent Orange.  However, the same physician also 
unmistakably concluded that SLL/CLL is a non-Hodgkin's 
lymphoma.  This confirms the conclusion made by Dr. Brereton.  

In view of the opinions offered by Dr. Pilewski, Dr. 
Brereton, and the AFIP physician, the Board finds that 
service connection for the cause of the veteran's death is 
warranted.  The medical evidence in this case is somewhat 
obtuse.  However, taken as a whole, it establishes that it is 
at least as likely as not that the veteran died from non-
Hodgkin's lymphoma.  The regulations are clear that a non-
Hodgkin's lymphoma is one of the listed diseases under of 38 
C.F.R. § 3.309(e).  Upon careful review of the evidentiary 
record, the Board also finds it is clear that the veteran 
served in Vietnam during the Vietnam era.  Therefore, he was 
entitled to a presumption that his diagnosed terminal illness 
was etiologically related to exposure to herbicide agents 
used in Vietnam.  See McCartt v. West, 12 Vet. App. 164 
(1999). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

